           Case 1:17-cv-09930-GHW Document 80 Filed 01/10/19 Page 1 of 3
                    LEE LITIGATION GROUP, PLLC
                               30 East 39th Street, Second Floor
                                       New York, NY 10016
                                         Tel: 212-465-1180
                                         Fax: 212-465-1181
                                    info@leelitigation.com

WRITER’S DIRECT:          212-465-1124
                          taimur@leelitigation.com
                                                                                                January 10, 2019
Via ECF
The Honorable Gregory H. Woods, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:      Rodriguez v. Castle Check Cashing Corp., et al.
                          Case No. 17 CV 9930 (GHW)

Dear Judge Woods:

        Plaintiff Elizabeth Rodriguez (“Plaintiff”) and Defendants Castle Check Cashing Corp.,
George Carballo and Jason Carballo (“Defendants”) (Plaintiffs and Defendants collectively
referred herein as the “Parties”) respectfully submit this joint letter in accordance with, and to
address the issues listed in the Civil Case Management Plan and Scheduling Order, p. 4 (Dkt. No.
33).

        In addition, with the recent completion of fact discovery on December 31, 2018, we jointly
write to inform the Court that the Parties have agreed to schedule and attend a class-wide
mediation with Martin F. Scheinman, Esq., a highly experienced wage-and-hour mediator, in order
to work towards a class-wide resolution. The Parties are committed to putting the necessary time,
efforts, and resources to engage in good faith and substantive class-wide settlement discussions.
As Your Honor may recall, there are currently three motions due to be filed by January 31, 2019
(including Plaintiff’s class certifictation motion and each party’s competing summary judgment
motions). As such, the Parties respectfully request that these existing motion deadlines be stayed
sine die so that the Parties can prepare for and conduct a meaningful class-wide mediation. The
Parties will file a status report with the Court by no later than Friday, January 18, 2019 with a
scheduled mediation date.

        Further, as set forth below in further detail, the Parties respectfully request that the current
joint status and pre-motion conference to address Parties’ partial motions for summary judgment1
scheduled for Thursday, January 17, 2019 likewise be adjourned sine die or until a date
determined by Your Honor after the Parties’ file a status report with their scheduled mediation
date.

    1) Existing Deadlines, Due Dates, And/Or Cut-Off Dates



1
  Pursuant to Your Honor’s Order dated January 8, 2019, the Court previously granted the Parties’ respective requests
for a pre-motion conference to address their anticipated partial motions for summary judgment. (Dkt No. 79).
              Case 1:17-cv-09930-GHW Document 80 Filed 01/10/19 Page 2 of 3



Deadline For Plaintiff To File His Rule 23 Class Certification Motion: January 31, 2019
(extension of this deadline is sought)
Deadline For Parties to File Summary Judgment Motions: January 31, 2019 (extension of this
deadline is sought)

      2) Outstanding Motions

Plaintiff’s Conditional Collective Certification Motion (fully-briefed as of July 9, 2018)

      3) Outstanding Discovery

None (Defendants will produce to Plaintiff chronologically-sequenced payroll records if possible).

      4) Status of Settlement Discussions

To date, settlement discussions have proven unfruitful. However, as described above, the Parties
have agreed to engage in mediation toward a potential resolution of Plaintiff's claims. The Parties
are prepared to invest their time and resources in furtherance of a good faith mediation session.

      5) Trial-Related Issues

Anticipated Length of Trial: TBD (dependent on the outcome of the motion practice discussed
above).

The case is to be tried to a jury.

      6) Anticipated Summary Judgment Motions

Both parties anticipate filing summary judgment motions. See Dkt. No. 77 and Dkt. No. 78.

      7) Other Issues

As noted above, the parties respectfully request that the joint status and pre-motion conference
scheduled for January 17, 2019 be adjourned sine die or until a date determined by Your Honor
after the Parties file a status report by no later than January 18, 2019 informing the Court of their
scheduled mediation date.

This is the first request for adjournment of the January 17, 2019 joint status and pre-motion
conference. The reasons that adjournment of the conference is necessary are as follows:

      -    Mr. Alamgir (who will be attending the conference on Plaintiff’s behalf) is scheduled to
           appear before Chief Magistrate Judge Gorenstein for oral argument in a separate case 2 at
           4:00 PM on January 17, 2019 (the same time that this conference is presently scheduled
           for). That appearance would be very difficult to reschedule.


2
    Pacheco v. Chickpea at 14th Street, Inc., et al., 18 CV 251 (JMF) (GWG)
         Case 1:17-cv-09930-GHW Document 80 Filed 01/10/19 Page 3 of 3



   -   Mr. Ng (Defendants’ Lead Counsel) will be traveling out-of-state to California for work
       from January 16, 2019 – January 18, 2019.

Respectfully submitted,

/s/ Taimur Alamgir
Taimur Alamgir, Esq.
LEE LITIGATION GROUP, PLLC
Attorneys for Plaintiff, FLSA Collective Plaintiffs, and Class Members

William H. Ng, Esq.
LITTLER MENDELSON, P.C.
Attorneys for Defendants
